— Order, Supreme Court, New York County (Louis Grossman, J.), entered October 19, 1987, which, inter alia, denied the motion of plaintiff for an order of attachment or, in the alternative, a preliminary injunction, is unanimously modified, on the law, on the facts, and in the exercise of discretion, to the extent of enjoining the disposition of a money market escrow account in the sum of $975,000, pending determination after trial, and, except as thus modified, otherwise affirmed, without costs.
In New York City, on or about May 11, 1987, Sotheby Parke Bernet, Inc. (Sotheby) sold, on behalf of Ms. Sonja Low (Ms. Low), a painting for approximately $3,520,000. Following that sale, Scandinavian Bank Switzerland (plaintiff) commenced, by summons and complaint, an action against Sotheby, Ms. Low, and other defendants to either recover the painting or the proceeds from its sale, upon the basis that the painting had been part of the collateral pledged for a defaulted $6,000,000 *460loan made by plaintiff. In connection with this action, plaintiff moved for an order of attachment, or, in the alternative, a preliminary injunction.
While the instant motion was pending, plaintiff, Sotheby, and the IAS court entered into a signed stipulation and order (S & O) dated June 11, 1987. In substance, pursuant to the terms of the S & O, in exchange for Sotheby placing the sum of $975,000 from the proceeds of the sale in a money market escrow account (escrow) with the court, plaintiff discontinued the action against Sotheby.
Subsequently, the IAS court denied plaintiff’s motion.
Based upon our examination of the record, we modify to the extent of enjoining disposition of the escrow, pending determination after trial. Concur — Kupferman, J. P., Ross, Kassal, Rosenberger and Smith, JJ.